Free Writing Prospectus Filed Pursuant to Rule433 Dated September 28, 2010 Registration Statement Nos.333-148505 and 333-148505-01 *NEW ISSUE* $500mm Ford Credit Floorplan Master Owner Trust A 2010-5 *PRICED* Joint Leads:MS, RBS Co-Managers:CS, HSBC Selling Grp:Loop, Williams CL $Amt-mm M/S&P* WAL E.FINAL L.FINAL BNCH+ SPD YLD CPN PX ($) A1 Aaa/AAA 09/15/13 09/15/15 IntS+ 68 1.511% 1.50% A2 Aaa/AAA 09/15/13 09/15/15 1mL+ 70 100-00 B Aa3/AA 09/15/13 09/15/15 IntS+ 1.831% 1.82% C A2/A 09/15/13 09/15/15 IntS+ 2.081% 2.07% D Baa2/BBB 09/15/13 09/15/15 IntS+ 2.431% 2.41% *Expected Ratings BILL & DELIVER: RBS EXPECTED SETTLE: October 6, 2010 FIRST PAYMENT: November 15, 2010 ERISA ELIGIBLE: YES OFFERING TYPE: A'S ARE PUBLIC; B,C,D ARE 144A BBG TICKER: FORDF 2010-5 IMPORTANT NOTICE (CLASS A) The issuer has filed a registration statement (including a base prospectus) with the SEC for the offering to which this free writing prospectus relates. Before you invest in this offering, you should read the base prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, RBS will arrange to send you the base prospectus at no charge if you request it by calling 1-866-884-2071 or emailing offeringmaterials@rbs.com
